Mercure, J. (dissenting).
Because we conclude that Supreme
Court was correct in the first instance when it granted plaintiff’s motion for summary judgment and erred in its subsequent grant of reargument and denial of the summary judgment motion, we would reverse. As acknowledged by the majority, it is well-settled law that, in the absence of an express agreement between the parties, the execution of a subsequent note does not discharge the original debt or the security therefor (see, Home & City Sav. Bank v Bilinski, 177 AD2d 73; Bank of N. Y. v Cerasaro, 98 AD2d 902). In our *838view, defendants Augustine J. Sperrazza, Jr. and Eugenia M. Sperrazza failed to oppose the motion with competent proof of any such agreement. Instead, they have merely pointed to notations in loan documents and memoranda suggesting, at most, the possibility of an original intent that the mortgage be released as security at the time of closing on the SBA loan. This showing not only fails to satisfy the requirement of an express agreement, but is persuasively contradicted by other writings showing a clear intent on plaintiffs part to release the mortgage only at a future time when Kubar Bearings, Inc. had purchased and granted plaintiff a security interest in machinery, equipment, fixtures and furniture of equal value. Further, the September 4, 1985 note was not marked "paid” or returned to the Sperrazzas and the mortgage was not discharged. Under the circumstances, the Sperrazzas have failed to raise a legitimate factual issue barring the grant of summary judgment (see, supra).
White, J., concurs. Ordered that the order is affirmed, with one bill of costs.